Case: 14-3159      Document: 11      Page: 1     Filed: 11/21/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   MICHAEL B. GRAVES,
                        Petitioner,

                                v.

      DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent.
             ______________________

                          2014-3159
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-3330-09-0570-X-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Michael B. Graves submitted his initial brief on
 November 3, 2014, which the court treats as a motion for
 an extension of time to file his brief. The Department of
 Veterans Affairs takes no position on the motion.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 14-3159    Document: 11     Page: 2     Filed: 11/21/2014



 2                                GRAVES    v. DVA



      The motion is granted. Mr. Graves’ initial brief is
 accepted for filing. The response brief for the Department
 of Veterans Affairs shall be due within 40 days of the date
 of filing of this order.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court


 s21